Citation Nr: 0715709	
Decision Date: 05/25/07    Archive Date: 06/01/07

DOCKET NO.  04-44 490	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in
Columbia, South Carolina


THE ISSUES

1.  Entitlement to service connection for diabetic neuropathy 
of the upper extremities, to include as secondary to service-
connected diabetes mellitus.   
 
2.  Entitlement to service connection for diabetic 
retinopathy, to include as secondary to service-connected 
diabetes mellitus.   
 
3.  Entitlement to service connection for a kidney disorder, 
to include as secondary to service-connected diabetes 
mellitus.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans




ATTORNEY FOR THE BOARD

S. D. Regan, Counsel


INTRODUCTION

The veteran had active service from May 1968 to May 1970.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a March 2004 RO rating decision that 
denied service connection for diabetes mellitus; diabetic 
neuropathy of the upper extremities; diabetic neuropathy of 
the lower extremities; diabetic retinopathy; erectile 
dysfunction; a prostate disorder; and for a kidney disorder.  

A February 2005 RO decision granted service connection for 
diabetes mellitus with peripheral neuropathy of the lower 
extremities, bilateral cataracts, and erectile dysfunction 
and assigned a 10 percent rating for the period from February 
26, 2003 to June 16, 2003 and a 20 percent rating from June 
17, 2003.  Therefore, the issues of entitlement to service 
connection for diabetes mellitus; diabetic neuropathy of the 
lower extremities; and for erectile dysfunction, are no 
longer on appeal.  

A March 2005 RO decision (issued in a supplemental statement 
of the case) denied service connection for diabetic 
neuropathy of the upper extremities, diabetic retinopathy, 
and for a kidney disorder, all claimed as secondary to 
service-connected diabetes mellitus.  

A January 2006 RO decision granted service connection and a 
100 percent rating for prostate cancer (claimed as a prostate 
disorder), effective February 19, 2005.  Therefore, that 
issue is no longer on appeal.  

The issue of entitlement to service-connection for a kidney 
disorder, to include as secondary to service-connected 
diabetes mellitus is REMANDED to the RO via the Appeals 
Management Center (AMC), in Washington, DC.  VA will notify 
you if further action is required on your part.


FINDINGS OF FACT

1.  The veteran does not currently have diabetic neuropathy 
of the upper extremities.  

2.  The veteran does not currently have diabetic retinopathy.  


CONCLUSIONS OF LAW

1.  Diabetic neuropathy of the upper extremities, was not 
incurred in or aggravated by service, and is not proximately 
due to or the result of service-connected diabetes mellitus.  
38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 5107 (West 2002); 38 
C.F.R. §§ 3.303, 3.307, 3.309, 3.310 (2006).  

2.  Diabetic retinopathy, was not incurred in or aggravated 
by service, and is not proximately due to or the result of 
service-connected diabetes mellitus.  38 U.S.C.A. §§ 1110, 
5107 (West 2002); 38 C.F.R. §§ 3.303, 3.310 (2006).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Duty to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. 
No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, and 5126 
(West 2002) redefined VA's duty to assist the veteran in the 
development of a claim.  VA regulations for the 
implementation of the VCAA were codified as amended at 
38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a) (2006).

The notice requirements of the VCAA require VA to notify the 
veteran of what information or evidence is necessary to 
substantiate the claim; what subset of the necessary 
information or evidence, if any, the claimant is to provide; 
what subset of the necessary information or evidence, if any, 
the VA will attempt to obtain; and a general notification 
that the claimant may submit any other evidence he has in his 
possession that may be relevant to the claim.  Sanders v. 
Nicholson, No. 06-7001 (Fed. Cir. May 16, 2007).  The 
requirements apply to all five elements of a service 
connection claim: veteran status, existence of a disability, 
a connection between the veteran's service and the 
disability, degree of disability, and effective date of the 
disability.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473 
(2006).  Such notice must be provided to a claimant before 
the initial unfavorable decision on a claim for VA benefits 
by the agency of original jurisdiction (in this case, the 
RO).  Id; see also Pelegrini v. Principi, 18 Vet. App. 112 
(2004).  However, insufficiency in the timing or content of 
VCAA notice is harmless if the errors are not prejudicial to 
the claimant.  Conway v. Principi, 353 F.3d 1369, 1374 (Fed. 
Cir. 2004) (VCAA notice errors are reviewed under a 
prejudicial error rule); see also Sanders, supra.

In this case, in April 2003 and December 2003 letters, issued 
prior to the decision on appeal, the RO provided notice to 
the veteran regarding what information and evidence is needed 
to substantiate the claims, as well as what information and 
evidence must be submitted by the veteran, what information 
and evidence will be obtained by VA, and the need for the 
veteran to advise VA of or submit any further evidence he has 
that pertains to the claim.  A letter advising the veteran of 
the evidence needed to establish a disability rating and 
effective date was issued in March 2006.  

The record also reflects that VA has made reasonable efforts 
to obtain relevant records adequately identified by the 
veteran.  Specifically, the information and evidence that 
have been associated with the claims file includes the 
veteran's service medical records, post-service private and 
VA treatment records, and VA examination reports.  

As discussed above, the VCAA provisions have been considered 
and complied with.  The veteran was notified and aware of the 
evidence needed to substantiate these claims, the avenues 
through which he might obtain such evidence, and the 
allocation of responsibilities between himself and VA in 
obtaining such evidence.  There is no indication that there 
is additional evidence to obtain, there is no additional 
notice that should be provided, and there has been a complete 
review of all the evidence without prejudice to the veteran.  
As such, there is no indication that there is any prejudice 
to the veteran by the order of the events in this case.  See 
Pelegrini, supra; Bernard v. Brown, 4 Vet. App. 384 (1993).  
Moreover, as the Board concludes below that the preponderance 
of the evidence is against the veteran's claims, any question 
as to an appropriate evaluation or effective date to be 
assigned is rendered moot.  Any error in the sequence of 
events or content of the notice is not shown to have affected 
the essential fairness of the adjudication or to cause injury 
to the claimant.  Thus, any such error is harmless and does 
not prohibit consideration of this matter on the merits.  See 
Conway, supra; Dingess, supra; see also ATD Corp. v. Lydall, 
Inc., 159 F.3d 534, 549 (Fed. Cir. 1998).
	
Analysis

The Board has reviewed all the evidence in the veteran's 
claims file, which includes: his contentions; service medical 
records; post-service private and VA treatment records; and 
VA examination reports.  Although the Board has an obligation 
to provide adequate reasons and bases supporting this 
decision, there is no requirement that the evidence submitted 
by the veteran or obtained on his behalf be discussed in 
detail.  Rather, the Board's analysis below will focus 
specifically on what evidence is needed to substantiate each 
claim and what the evidence in the claims file shows, or 
fails to show, with respect to the claim.  See Gonzales v. 
West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) and Timberlake 
v. Gober, 14 Vet. App. 122, 128-30 (2000).  

Service connection may be established for a disability 
resulting from disease or injury incurred in or aggravated by 
service.  38 U.S.C.A. §§ 1110; 38 C.F.R. § 3.303.  Evidence 
of continuity of symptomatology from the time of service 
until the present is required where the chronicity of a 
condition manifested during service either has not been 
established or might reasonably be questioned.  38 C.F.R. § 
3.303(b).  Regulations also provide that service connection 
may be granted for any disease diagnosed after discharge, 
when all the evidence, including that pertinent to service, 
establishes that the disability was incurred in service.  38 
C.F.R. § 3.303(d).  

Service connection for certain chronic diseases, including 
organic diseases of the nervous system, will be presumed to 
have been incurred in service if they are manifest to a 
compensable degree within the first year following active 
service.  38 U.S.C.A. §§ 1101, 1112, 1113; 38 C.F.R. §§ 
3.307, 3.309.  

In order to prevail on the issue of service connection there 
must be medical evidence of a current disability; medical 
evidence, or in certain circumstances, lay evidence of in-
service occurrence or aggravation of a disease or injury; and 
medical evidence of a nexus between an in-service injury or 
disease and the current disability.  See Hickson v. West, 12 
Vet.App. 247, 253 (1999); see also Pond v. West, 12 Vet.App. 
341, 346 (1999).  

Secondary service connection may be granted for a disability 
which is proximately due to, the result of, or aggravated by 
an established service-connected disability.  38 C.F.R. 
§ 3.310; see also Allen v. Brown, 7 Vet. App. 439 (1995).  

I.  Diabetic Neuropathy of the Upper Extremities

The veteran is service-connected for diabetes mellitus.  He 
is also service-connected for peripheral neuropathy of the 
lower extremities associated with his diabetes mellitus.  His 
service medical records do not show complaints, findings, or 
diagnoses of diabetic neuropathy of the upper extremities or 
for any upper extremity problems.  

Post-service private and VA treatment records do not show 
treatment for diabetic neuropathy of the upper extremities.  
On an April 2003 VA diabetes mellitus examination report the 
veteran indicated that he did not have any tingling and 
numbness.  The diagnoses did not refer to diabetic neuropathy 
of the upper extremities.  An April 2003 VA neurological 
examination report noted that the veteran complained of 
erratic numbness in the legs that he blamed on scars.  The 
impression was normal neurological examination with no 
evidence of peripheral neuropathy.  

VA outpatient records show nerve conduction studies conducted 
in November 2003 were normal.

A December 2004 VA diabetes mellitus examination report noted 
that when the veteran was asked about paresthesias, he 
reported that he felt sensation of either heat or coolness 
affecting him all over, but that he did not give a specific 
description of pins and needles, paresthesias, or numbness 
affecting the extremities.  Motor strength was 5/5 of all 
extremities.  Other than the findings in the lower 
extremities, the neurological examination was considered 
normal.  The diagnoses included diabetes mellitus, type 2, 
well controlled on current medications, and very mild sensory 
diabetic polyneuropathy affecting the distal aspects of the 
bilateral lower extremities.  The examiner commented that the 
veteran had very minimal findings consistent with peripheral 
neuropathy, also a complication of diabetes, but that there 
appeared to be no functional disability associated with such 
disorder at present.  

A February 2006 VA diabetes mellitus examination report noted 
that, neurologically, the veteran reported numbness and 
tingling of his hands and his feet.  The veteran also 
indicated that he had generalized paresthesias in his feet 
alternating between hot and cold.  The diagnoses included 
diabetes mellitus, type 2.  The examiner commented that the 
veteran was diagnosed with diabetes mellitus, type 2, at the 
age of fifty-four.  The examiner stated that the veteran did 
have some paresthesias, but no sensation loss in his 
extremities.  

A February 2006 VA neurological examination report noted that 
the veteran's computer database was reviewed.  It was 
reported that it was documented that one previous examiner 
felt that the veteran might have an early peripheral 
neuropathy based on monofilament testing.  The examiner 
reported that specific questioning in the review of systems 
did not suggest any particular neurological dysfunction.  As 
to an impression, the examiner indicated that there was no 
evidence of peripheral neuropathy which could be related to 
diabetes.  

The Board finds that the post-service medical evidence fails 
to show any medical diagnosis indicating that the veteran has 
diabetic neuropathy of the upper extremities at this time.  

Congress specifically limits entitlement for service-
connected disease or injury to cases where such incidents 
have resulted in a disability.  See 38 U.S.C.A. §§ 1110; 
1131.  In the absence of proof of present disability there 
can be no valid claim.  Brammer v. Derwinski, 3 Vet. App. 
223, 225 (1992); see also Degmetich v. Brown, 104 F.3d 1328 
(1997) (38 U.S.C.A. § 1131 requires existence of present 
disability for VA compensation purposes); see also Wamhoff v. 
Brown, 8 Vet. App. 517, 521 (1996).  

Here, the evidence indicates no present diabetic neuropathy 
of the upper extremities, and thus service connection is not 
warranted.  The December 2004 VA diabetes mellitus solely 
diagnosed diabetic peripheral polyneuropathy affecting the 
bilateral lower extremities, for which he is already service 
connected.  

Additionally, the February 2006 VA diabetes mellitus 
examination report noted that the veteran reported that he 
had numbness and tingling of the hands and his feet.  
However, diabetic neuropathy of the upper extremities was not 
diagnosed.  The examiner solely noted that the veteran did 
have some paresthesias, but no sensation loss in his 
extremities.  The February 2006 VA neurological examination 
report specifically indicated that there was no peripheral 
neuropathy that could be related to diabetes.  The veteran 
has simply not been diagnosed with diabetic neuropathy of the 
upper extremities.  

The veteran has alleged that he has current diabetic 
neuropathy of the upper extremities that is related to his 
service-connected diabetes mellitus.  However, the veteran, 
as a layman, is not competent to give a medical opinion on 
the diagnosis or etiology of a condition.  See Bostain v. 
West, 11 Vet. App. 124, 127 (1998), citing Espiritu v. 
Derwinski, 2 Vet. App. 492 (1992).  See also Routen v. Brown, 
10 Vet. App. 183, 186 (1997) ("a layperson is generally not 
capable of opining on matters requiring medical knowledge").  

The Board concludes that the preponderance of the evidence is 
against a finding that the veteran currently suffers from 
diabetic neuropathy of the upper extremities.  38 U.S.C.A. 
§ 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  In 
the absence of evidence of a current disability, the claim 
must be denied.    

II.  Diabetic Retinopathy

As noted above, the veteran is service-connected for diabetes 
mellitus.  He is also service-connected for bilateral 
cataracts associated with his diabetes mellitus.  His service 
medical records do not show complaints, findings, or 
diagnoses of diabetic retinopathy.  

Post-service private and VA treatment records do not show 
treatment for diabetic retinopathy.  In fact, the first post-
service reference to diabetic retinopathy is in May 2003, 
decades after the veteran's period of service, and indicates 
that he does not have such disorder.  

An April 2003 VA eye examination report noted that the 
veteran stated that he had noted blurry vision in his right 
eye after being diagnosed with diabetes approximately one 
year earlier.  The diagnoses were myopic astigmatism and 
presbyopia.  

A May 2003 VA optometry appointment entry noted that the 
veteran was seen for an optometry appointment and that he 
reported decreased vision in his right eye.  It was noted 
that he was last seen approximately one week ago for a VA 
examination.  The assessment was noninsulin-dependent 
diabetes mellitus without retinopathy in both eyes.  A May 
2004 VA optometry appointment entry noted that the veteran 
reported no visual complaints unless his blood glucose was 
high and then he would notice a blur in the right eye only.  
The assessment was noninsulin-dependent diabetes mellitus 
without retinopathy in both eyes and incipient cataracts in 
both eyes, vision not affected yet.  

A December 2004 VA diabetes mellitus examination report noted 
that the veteran reported that his right eye would become 
blurry when his sugars were high.  It was also reported that 
the veteran referred to blurring of vision with elevated 
blood sugars, but stated that it seemed to affect his right 
eye more than the left.  The veteran indicated that such had 
been a problem for approximately two years.  He reported that 
his visual impairment did not prevent him from being able to 
drive legally and that he was otherwise asymptomatic with 
regards to his visual system.  The diagnoses included 
diabetes mellitus, type 2, well controlled on current 
medications, and bilateral cataracts.  The examiner commented 
that the veteran did have physical findings consistent with 
cataracts which were a known potential complication of 
diabetes.  The examiner remarked that the cataracts were 
noted pursuant to an optometry consultation in May 2004 with 
no evidence of retinal pathology at that time.  

A February 2006 VA eye examination report noted that the 
veteran had diabetes for the previous six years and that he 
complained of his right eye going blurry every now and then.  
It was noted that the veteran denied any decreased vision, 
distorted vision, diplopia or visual field defect, history of 
an eye injury, watery eyes, or eye swelling.  The veteran 
also denied any previous eye surgery or previous or current 
use of eye drops.  The diagnoses were cataract, right eye, 
consistent with 20/25 vision, and diabetes without 
retinopathy.  

One of the requirements for service connection is competent 
evidence that a claimed disability currently exists.  
Degmetich v. Brown, 104 F.23d 1328 (1997); see also Brammer 
v. Derwinski, 3 Vet. App. 223 (1992).  The evidence indicates 
no present diabetic retinopathy.  The February 2006 VA eye 
examination report specifically indicated that the veteran 
had diabetes without retinopathy.  Previous VA treatment 
entries dated in May 2003 and May 2004 also indicated that 
the veteran did not have diabetic retinopathy.  

The veteran has alleged that he has current diabetic 
retinopathy that is related to his service-connected diabetes 
mellitus.  However, the veteran, as a layman, is not 
competent to give a medical opinion on the diagnosis or 
etiology of a condition.  See Bostain v. West, 11 Vet. App. 
124, 127 (1998), citing Espiritu v. Derwinski, 2 Vet. App. 
492 (1992).  See also Routen v. Brown, 10 Vet. App. 183, 186 
(1997) ("a layperson is generally not capable of opining on 
matters requiring medical knowledge").  

The Board concludes that the preponderance of the evidence is 
against a finding that the veteran currently suffers from 
diabetic retinopathy.  38 U.S.C.A. § 5107(b); Gilbert, supra.  
In the absence of evidence of a current disability, the claim 
must be denied.   


ORDER

Service connection for diabetic neuropathy of the upper 
extremities, to include as secondary to service-connected 
diabetes mellitus, is denied.  

Service connection for diabetic retinopathy, to include as 
secondary to service-connected diabetes mellitus, is denied.  


REMAND

The other issue on appeal is entitlement to service 
connection for a kidney disorder (claimed as kidney 
infection), to include as secondary to service-connected 
diabetes mellitus.  

The Board finds that there is a further VA duty to assist the 
veteran in developing evidence pertinent to his claims.  
38 U.S.C.A. § 5103A (West 2002); 38 C.F.R. § 3.159 (2006).  

The veteran's service medical records do not specifically 
refer to complaints of or treatment for a kidney disorder.  
Such records do show treatment for urethral discharge.  

Post-service private and VA treatment records show treatment 
for variously diagnosed genitourinary problems.  For example, 
a February 1977 private treatment entry from Dr. LeRoy 
indicated an impression of probable non-gonococcal 
urethritis.  A February 1995 treatment report from Carolina 
Urology Center, P.A., related an assessment of nonspecific 
urethritis.  

A November 2003 VA treatment entry related an assessment that 
included diabetes mellitus and proteinuria.  A November 2004 
VA treatment entry noted that the veteran had 1995 treatment 
for nonspecific urethritis.  A May 2004 VA treatment entry 
noted a problem list that included proteinuria.  

A February 2006 VA diabetes mellitus examination report noted 
that the veteran reported that he had suffered recurrent 
urinary tract infections.  The veteran denied that he had any 
kidney stones or hospitalizations for urinary tract diseases.  
The diagnoses included diabetes, type 2; microalbuminuria; 
and prostate cancer.  

The Board observes that it is unclear from the record whether 
the findings such as microalbuminuria and proteinuria 
indicate the presence of any current kidney disorder.  Also, 
the Board notes that the veteran has not been afforded a VA 
examination with an etiological opinion provided after a 
review of the entire claims file, as to the his claim for 
service connection for a kidney disorder, to include as 
secondary to service-connected diabetes mellitus.  

Since the Board has determined that a medical examination is 
necessary in the instant case, the veteran is hereby informed 
that 38 C.F.R. § 3.326(a) provides that individuals for whom 
examinations have been authorized and scheduled are required 
to report for such examinations.  The provisions of 38 C.F.R. 
§ 3.655 provide that, when entitlement to a benefit cannot be 
established or confirmed without a current VA examination and 
a claimant, without "good cause," fails to report for such 
examination scheduled in conjunction with an original 
compensation claim, the claim shall be rated based on the 
evidence of record.  

Ongoing medical records should also be obtained.  38 U.S.C.A. 
§ 5103A(c) (West 2002); see also Bell v. Derwinski, 2 Vet. 
App. 611 (1992) (VA medical records are in constructive 
possession of the agency, and must be obtained if the 
material could be determinative of the claim).  
        
Accordingly, the case is REMANDED for the following:  

1.  Ask the veteran to identify all 
medical providers who have treated him 
for his claimed kidney problems since his 
separation from service.  After receiving 
this information and any necessary 
releases, contact the named medical 
providers and obtain copies of the 
related medical records which are not 
already in the claims folder.  
Additionally, relevant VA treatment 
records from the VA Medical Center in 
Columbia, South Carolina, dating since 
October 2005 should be obtained.

2.  Schedule the veteran for a VA 
examination to determine the whether the 
veteran suffers from a chronic kidney 
disorder, and if so, the nature and 
etiology the disorder.  The claims folder 
must be provided to and reviewed by the 
examiner in conjunction with the 
examination.  

Following review of the claims file and 
examination of the veteran, the examiner 
should state whether the veteran suffers 
from a current kidney disorder, and if 
so, provide the diagnosis for such.  
Based on a review of the claims file, 
examination of the veteran, and generally 
accepted medical principles, the examiner 
should provide a medical opinion, with 
adequate rationale, as to whether it is 
as likely as not (50 percent or greater 
probability) that any currently diagnosed 
kidney disorder is etiologically related 
to the veteran's period of service.  If 
not, the examiner should specifically 
opine as to whether the veteran's 
service-connected diabetes mellitus 
caused or aggravated (permanently 
worsened beyond the natural progression) 
any diagnosed kidney disorder, and if so, 
the extent to which it was aggravated.  

3.  Thereafter, review the veteran's claim 
for service connection for a kidney 
disorder, to include as secondary to 
service-connected diabetes mellitus.  If 
the claim is denied, issue a supplemental 
statement of the case to the veteran and 
his representative, and provide an 
opportunity to respond, before the case is 
returned to the Board.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2006).



______________________________________________
K. A. BANFIELD
Veterans Law Judge, Board of Veterans' Appeals






 Department of Veterans Affairs


